                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


MICHAEL R. COOPER,

                           Plaintiff,

             v.                                       Case No. 17-CV-1461

LIEUTENANT HAW AND
LIEUTENANT MONTANO,

                           Defendants.


                                        ORDER


      Plaintiff Michael R. Cooper is a Wisconsin state prisoner representing himself.

He alleged that the defendants violated his Fourteenth Amendment due process

rights during disciplinary proceedings following a physical altercation with another

inmate while he was housed at the Milwaukee County Jail. Both Cooper and the

defendants moved for summary judgment. The court found that the undisputed facts

supported judgment in the defendants’ favor. Thus, the court denied Cooper’s motion

for summary judgment and granted the defendants’ motion.

      Cooper has timely filed a motion to alter the judgment under Rule 59(e). Relief

under Rule 59(e) is an “extraordinary remed[y] reserved for the exceptional case.”

Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008). “Rule 59(e) allows a court to alter

or amend a judgment only if the petitioner can demonstrate a manifest error of law

or present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th
Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)).

A manifest error “is not demonstrated by the disappointment of the losing party. It is

the wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)

(internal citation and quotation marks omitted). Whether to grant a motion to amend

judgment “is entrusted to the sound judgment of the district court.” In re Prince, 85

F.3d 314, 324 (7th Cir. 1996).

      Cooper has not presented newly discovered evidence. Though he attached

exhibits to his motion, neither is newly discovered. The first is a copy of the

regulations governing discipline, entitled “Detention Services Bureau – Rules and

Discipline IM4.” (ECF No. 49-1 at 1–7.) The second is a page from the transcript of

his deposition. (Id. at 8–9.) Both exhibits contain information available to Cooper at

the time he moved for summary judgment and responded to the defendants’ motion.

      Therefore, to obtain relief under Rule 59(e), Cooper must show the court made

a manifest error of law. In his motion Cooper reiterates that, as a pretrial detainee,

he should have been afforded some procedural protections during the disciplinary

process. First, he re-argues that the hearing officer, defendant Haw, was supposed to

provide him with a copy of the disciplinary hearing decision. He cites to the “Rules

and Discipline” exhibit. As already stated, Cooper’s exhibit is not new evidence, so

the court will not consider it. At summary judgment, the court only had the

defendants’ proposed findings of fact, which stated that the Classification




                                          2
Department distributes hearing findings to inmates. There was no basis for finding

Haw liable for failing to provide Cooper with a copy of his findings.

      Second, Cooper reargues that he should have been allowed to call witnesses at

his disciplinary proceeding. In its summary judgment decision, the court noted that

Cooper told Haw he wanted to interview the whole pod that was present when the

altercation took place. In his motion, Cooper states that, at his deposition, he

identified one witness who could testify. But as the court stated in its decision, Cooper

has not identified how witness testimony would have changed the outcome of the

hearing. See Piggie v. Cotton, 244 F.3d 674, 677–78 *7th Cir. 2005) (applying

harmless error doctrine to disciplinary proceedings); Jackson v. Everett, 2007 WL

1224609 (7th Cir. Apr. 24, 2009) (unpublished) (finding that a plaintiff could not show

a deprivation of his due process rights when he could not show that his inability to

call witnesses “operated to bar any relevant witnesses from testifying at his hearing”).

That is still true. Cooper continues to complain that Haw did not allow him to call

witnesses, but he does not explain how testimony from those witnesses would have

changed the outcome.

      Motions to alter or amend a judgment are not for rehashing previously-rejected

arguments. Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.2000). That is all

Cooper has presented. The court denies his Rule 59(e) motion to alter or amend the

judgment.

      IT IS THEREFORE ORDERED that Cooper’s motion to alter or amend the

judgment (ECF No. 49) is DENIED.




                                           3
Dated at Milwaukee, Wisconsin this 18th day of July, 2019.



                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                  4
